Citation Nr: 0619888	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for brain damage and a 
mental disorder, claimed as due to carbon monoxide poisoning.

2.  Entitlement to service connection for recurrent ear 
infections.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claims.

This case was previously before the Board in August 2004, at 
which time it was noted that the RO never promulgated a 
Statement of the Case (SOC) after the veteran submitted his 
Notice of Disagreement in November 1999.  Therefore, in 
accord with the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the case was remanded for the RO to issue 
such an SOC.  An SOC was subsequently promulgated to the 
veteran in June 2005, and he perfected his appeal by filing a 
VA Form 9 (Appeal to the Board) later that same month.

The veteran provided testimony at a hearing before the 
undersigned in January 2006.  A transcript of this hearing 
has been associated with the claims folder.  At this hearing, 
the veteran seemed to indicate that he was interested in a 
higher rating for hearing loss; this matter should be 
clarified by the RO. 

For the reasons stated in the REMAND portion of the decision 
below, the Board concludes that additional development is 
required regarding the veteran's claim of service connection 
for recurrent ear infections.  Accordingly, this claim will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record confirms that the veteran was treated for 
carbon monoxide exposure while on active duty.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran developed brain damage 
and/or an acquired psychiatric disorder due to his in-service 
carbon monoxide exposure.


CONCLUSION OF LAW

Service connection is not warranted for brain damage and a 
mental disorder as due to carbon monoxide poisoning.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he developed brain 
damage and a mental disorder due to in-service carbon 
monoxide poisoning.  After a careful review of the record, 
and for the reasons stated below, the Board finds that the 
veteran's claim  must be denied as the preponderance of the 
evidence is unfavorable.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  However, because the VCAA 
was enacted after the initial adjudication of this claim by 
the RO (the "AOJ" in this case), it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  In such circumstances, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  The Federal Circuit also held that VCAA notice 
need not always be contained in a single communication.  Id.

Here, the record reflects that prior to readjudicating the 
veteran's claims in the June 2005 SOC, the RO sent 
correspondence to the veteran in November 2004 which 
summarized the requirements for a grant of service 
connection, informed him of what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  However, in May 2006, correspondence was 
sent to the veteran which included an attachment which 
provided the specific type of notification regarding 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess, supra.

The Board further notes that there does not appear to be any 
allegation by or on behalf of the veteran that he has 
received inadequate notice, and/or has been prejudiced by the 
order of the events in this case.  In fact, the veteran has 
actively participated in the adjudication of his claims, to 
include testimony at the hearing conducted in January 2006.  
See Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  As already noted, 
he had the opportunity to present evidence and testimony at 
the January 2006 Board hearing.  Moreover, he was accorded VA 
medical examinations in March and May 1999 which addressed 
this claim.  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  Where 
a veteran served for at least 90 days during a period of war 
or after December 31, 1946, and manifests a psychosis to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu, supra.  

Turning to the merits of the veteran's claim, the Board 
emphasizes that congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  As 
such, there must be competent medical evidence that the 
veteran sustained brain damage and/or developed an acquired 
psychiatric disorder as a result of in-service carbon 
monoxide exposure in order to substantiate his claim.

The Board acknowledges that the veteran had carbon monoxide 
exposure while on active duty.  Specifically, his service 
medical records reflect that, in November 1959, he was 
overcome by carbon monoxide while working in a poorly 
ventilated space.  He was in a semiconscious condition when 
he was removed by stretcher and was hospitalized for a day.  
Blood samples revealed considerable carbon monoxide exposure.  
However, one day following this incident he was released to 
duty, fit for same.  More importantly, nothing in the service 
medical records indicates he sustained brain damage as a 
result of this exposure or that he was treated for 
psychiatric problems.

The Board further notes that there is no competent medical 
evidence indicating that the veteran was treated for 
psychiatric problems until many years after service.  For 
example, a May 1976 VA hospitalization report shows diagnoses 
of passive-aggressive personality, aggressive type, with 
hypomanic cycles; alcohol addiction; drug dependence, 
amphetamines; and marital maladjustment.  However, as already 
stated, a personality disorder does not constitute a 
disability for VA purposes.  Further, this hospitalization 
report indicates, in pertinent part, that no thought disorder 
was noted, and that his mentality appeared average.  A March 
1999 VA examination report reflects a diagnosis of a 
psychotic disorder not otherwise specified (NOS), while a 
subsequent May 1999 VA psychiatric examination included an 
Axis I diagnosis of rule-out bipolar disorder.  Subsequent 
treatment records include findings of a psychosis and bipolar 
disorder.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that no competent medical opinion is 
of record which supports a finding that the veteran developed 
brain damage and/or an acquired psychiatric disorder due to 
his in-service carbon monoxide exposure.  In fact, there is 
actually competent medical evidence against such a finding.  
For example, a November 1998 VA medical opinion concluded 
that the veteran's present ventilatory impairment was not 
related to his in-service acute carbon monoxide exposure, in 
part, because his service medical records indicated that he 
was fit for duty the next day after the event, and that 
Cecil's Textbook of Medicine, 18th edition, stated that 
"[p]atients who do not become comatose usually recover 
without permanent sequelae."  Although this opinion was 
clearly not promulgated in regard to the current claim, this 
rationale would appear to be applicable to all claimed 
disabilities of carbon monoxide exposure.  In addition, a 
March 1999 VA brain and spinal cord examination found that, 
from a neurologic standpoint, he had no significant deficits 
except for the mentation which would be commented upon by the 
appropriate specialist.  Moreover, the examiner found no 
neurologic damage secondary to presumed carbon monoxide 
poison, except for the possible mentation.  However, as 
already indicated, the examiner emphasized that this possible 
relationship would be determined by a psychiatric evaluation.  
Further, the examiner pointed out that the carbon monoxide 
exposure was many years ago and that the veteran had lived a 
productive life for many years subsequently, casting at least 
doubt on a relationship between his mental disorder and any 
poisoning.

As already noted, the March 1999 VA psychiatric examination 
diagnosed the veteran as having a psychotic disorder, NOS.  
However, the examiner stated that this disorder had no 
unequivocal relationship to carbon monoxide poisoning.  
Similarly, the subsequent May 1999 VA psychiatric examiner 
concluded that there was no clear evidence of "brain 
damage" secondary to remote carbon monoxide poisoning.

In summary, while the veteran's service medical records 
confirm he had carbon monoxide exposure on one occasion 
during active service, he was returned to duty one day later, 
fit for same; the service medical records do not document any 
permanent residuals of this exposure, to include brain damage 
or an acquired psychiatric disorder; and the only competent 
medical opinions to address this claim have concluded, in 
essence, that he did not develop brain damage or an acquired 
psychiatric disorder as a result of this exposure.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claims, and they must be denied.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for brain damage and a 
mental disorder as due to carbon monoxide poisoning is 
denied.


REMAND

The veteran essentially contends that he has recurrent ear 
infections due to an injury he sustained to his ear during 
active service when it was almost bitten off in a fight.  As 
with the carbon monoxide exposure, the service medical 
records confirm that such an injury occurred while on active 
duty.  Specifically, records dated in September 1959 note 
that he was admitted after have his right ear bitten and 
almost torn off in a fight.  Examination revealed teeth marks 
on tip of ear and remainder of ear torn loose from scalp 
except for external canal and small strip of skin anteriorly.  
Surgical cleansing and suturing was carried out, and the 
veteran was discharged to duty to be followed with 
antibiotics in sick call.  The record also reflects that the 
veteran was service connected for a residual right ear scar 
by a February 1998 rating decision.

The Board notes that at an August 1998 VA ear disease 
examination, the veteran reported that he was not 
experiencing any infections, but did get cerumen removed from 
the ear on a regular basis.  Similarly, no mention was made 
of any recurrent ear infections on a subsequent April 2002 VA 
ear disease examination.  However, treatment records 
beginning in at least June 2002 note, in pertinent part that 
he had chronic recurrent ear infections.

No competent medical opinion is of record which addresses the 
claimed causal connection between the veteran's current ear 
infections and his in-service right ear injury.  The Board 
finds that such an opinion is necessary for a full and fair 
adjudication of the veteran's claim.  Accordingly, a remand s 
required in order for the veteran to be accorded a VA 
examination which addresses the etiology of his current ear 
infections.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's act of 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.); see also Charles v. 
Principi, 16 Vet. App. 370 (2002) (in which VA was required 
to obtain a nexus opinion when there was evidence of disease 
in service and competent evidence of a current disability).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for ear 
infections since May 2005.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his recurrent ear infections.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate the claims folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran currently experiences 
recurrent ear infections as a result of 
his active service, to include his 
treatment for a right ear injury in 
September 1959.  A complete rationale for 
any opinion expressed should be provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development and/or notification deemed 
necessary, the RO should readjudicate the 
issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the June 
2005 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


